DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 5 recites the limitation "the sequence data" in claim 5 line 1.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous teaching in claim 1 (on which claim 5 depends from) for any “sequence data.”  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abbott et al. (US Pat. Pub. 2019/0227528, hereinafter “Abbott”).
	In regards to claim 1, Abbott teaches a multi-dimensional kickback detection system for a power tool (Abbott paragraphs [0003]-[0004], [0053], [0120], and [0155] teach a multi-dimensional kickback detection system for a power tool) comprising:
	a three-axes accelerometer sensor (Abbott paragraphs [0088] and [0182] teach a motion sensor such as a three-axis accelerometer);
	a three-axes gyroscope sensor (Abbott paragraph [0088] and [0182] teach a motion sensor such as a gyroscope having multiple axes (including three axes) of motion data);
	a rotational rate sensor for an output element of the power tool (Abbott paragraphs [0088] and [0130] teach including a rotational rate sensor such as a Hall Effect sensor or magnetometer that measures a velocity (rate) of the rotor of the motor (output element) of the power tool); and
	a processor comprising a machine learning model pre-trained for the power tool to predict an occurrence of a kickback event of the power tool (Abbott paragraphs [0003]-[0004] and [0052] teach a machine learning controller as a processor comprising a machine learning model for predicting an occurrence of a kickback event of the power tool from received sensor data, and paragraph [0065] teaches where the machine learning controller is pre-trained with a trained machine learning program), the machine learning model using data received from the accelerometer, gyroscope, and rotational rate sensor to predict an occurrence of the kickback event (Abbott paragraphs [0088] and [0155] teach that the combination of sensor data (including from the accelerometer, gyroscope, and rotational rate sensor) is communicated to the electronic processor of the machine learning controller to detect whether the power tool is experiencing kickback), wherein the processor activates a reactive device of the power tool upon prediction of the kickback event (Abbott paragraph [0157] teaches the processor controlling a power switching network as a reactive device to stop the motor or reduce the motor speed upon prediction of the kickback event).

	In regards to claim 2, Abbott teaches wherein the rotational rate sensor for an output element of the power tool is a three axis magnetometer measuring the magnetic flux of an electric motor (Abbott paragraphs [0088] and [0130] teach where the rotational rate sensor is a magnetometer or Hall Effect sensor for measuring the magnetic flux of a moving rotor of an electric motor, and paragraph [0182] teaches obtaining multiple axes of motion data (including three-dimensions).

	In regards to claim 4, Abbott teaches further comprising one or more sensors positioned on the user and/or tool that measures relative motion between the power tool and user (Abbott paragraph [0130] teaches where one or more sensors (such as an accelerometer and magnetometer) may be positioned in the power tool to measure relative motion (such as a clockwise or counterclockwise rotation of the power tool relative to a user)).

	In regards to claim 5, Abbott teaches wherein the sequence data (Abbott paragraph [0104] teaches analyzing sequences of inputs) is used to predict subsequent sequence data within a future time period and classifying each data point of the future sequence as a kickback event or not a kickback event (Abbott paragraph [0159] teaches using the sensor signal inputs to predict (into the future) whether a classified kickback event is occurring or not occurring).

	In regards to claim 6, Abbott teaches wherein the future time period is 0-50ms (Abbott paragraph [0159] teaches detecting when kickback is occurring (as it occurs), indicating at least determining a kickback condition at a future time period of 0 ms which falls within the range of 0-50 ms).

	In regards to claim 7, Abbott teaches wherein the machine learning model is a recurrent neural network (Abbott paragraph [0104]).

	In regards to claim 8, Abbott teaches wherein when the kickback event is predicted, sequence data associated with the predicted kickback event is stored in a memory device (Abbott paragraphs [0104]-[0105] teach building and training a recurrent neural network based not only on sequences of inputs individually, but also from previous (stored) input sequences of predicted kickback events, in order to train the detection of the next present or eminent kickback condition; Abbott paragraph [0050]  teaches where the operational data is stored on a server (containing a memory device) for future programming or operation of the power tool).

	In regards to claim 9, Abbott teaches wherein the stored sequence data is transmitted from the power tool to a cloud-based deep-learning machine learning model and used to improve detection of future kickback events (Abbott paragraphs [0052], [0105], and [0155] teach where the stored operational sequence data inputs are transmitted from the power tool to a deep-learning machine learning model (see Table 1 which includes “Deep Neural Networks”) to improve detection of future eminent kickback events; Abbott paragraph [0046] teaches cloud processing/cloud computing configurations for implementing the processing steps (including the machine learning steps) of the invention).

	In regards to claim 10, Abbott teaches a method for determining a kickback event in a power tool (Abbott paragraphs [0003]-[0004], [0120], and [0155] teach a method of determining a kickback event in a power tool), comprising:
	receiving sensor data from multiple sensors of the power tool, the sensor data including data from measuring motion of the power tool in three dimensions (Abbott paragraphs [0088] and [0182] teach receiving sensor data from multiple sensors of the power tool where the sensor data includes multiple axes (including three dimensional axes) of motion data);
	processing the sensor data using a pre-trained machine learning model trained for the power tool (Abbott paragraphs [0052] and [0155] teach processing new usage sensor data using a machine learning model of a machine learning controller, and paragraph [0065] teaches where the machine learning controller is pre-trained at the time of manufacture), the machine learning model using a sequence of the sensor data to predict an occurrence of the kickback event (Abbott paragraphs [0104]-[0105] teach where the machine learning model analyzes sequences of input sensor data to predict an occurrence of the kickback event); and
	providing the output to a reactive device to engage the reactive device upon determination of a kickback event (Abbott paragraph [0157] teach providing the kickback determination output to a power switching network as a reactive device to stop the motor or reduce the motor speed upon determination of the kickback event).

	In regards to claim 10, Abbott teaches further comprising the step of predicting future sequence data within a future time period by using previous and current sequences of the sensor data and classifying each data point of the future sequence as a kickback event or not a kickback event (Abbott paragraphs [0104]-[0105] and [0159] teach using the previous and current sequences of sensor signal inputs to predict future sequences of whether a classified kickback condition is occurring or not occurring).

	In regards to claim 12, Abbott teaches wherein the machine learning model is a recurrent neural network (Abbott paragraph [0104]).

	In regards to claim 13, Abbott teaches a power tool (Abbott abstract and Fig. 1 Item 105) comprising:
	a motor that drives an output element (Abbott abstract and paragraph [0081] teaches a motor for driving an output element such as a bit) ;
	a reactive device that stops, slows, or inhibits the output element and/or motor (Abbott paragraph [0157] teaches a reactive power switching network that can be used to stop or reduce the speed of the motor and associated output element);
	a three-axis accelerometer sensor (Abbott paragraphs [0088] and [0182] teach a motion sensor such as a three-axis accelerometer);
	a three-axis gyroscope sensor (Abbott paragraph [0088] and [0182] teach a motion sensor such as a gyroscope having multiple axes (including three axes) of motion data);
	a rotational rate sensor for the output element of the power tool (Abbott paragraphs [0088] and [0130] teach including a rotational rate sensor such as a Hall Effect sensor or magnetometer that measures a velocity (rate) of the rotor of the motor (output element) of the power tool); and
	a processor comprising a machine learning model pre-trained for the power tool to predict an occurrence of a kickback event of the power tool (Abbott paragraphs [0003]-[0004] and [0052] teach a machine learning controller as a processor comprising a machine learning model for predicting an occurrence of a kickback event of the power tool from received sensor data, and paragraph [0065] teaches where the machine learning controller is pre-trained with a trained machine learning program), wherein the machine learning model uses using a sequence of data received from the accelerometer, gyroscope, and rotational rate sensor for an output element of the power tool to predict an occurrence of the kickback event (Abbott paragraphs [0104]-[0105] teach where the machine learning model analyzes sequences of input sensor data to predict an occurrence of the kickback event, and paragraphs [0088] and [0155] teach that the sensor data includes a combination of sensor data (including from the accelerometer, gyroscope, and rotational rate sensor)),
	wherein the processor activates a reactive device of the power tool upon prediction of the kickback event (Abbott paragraph [0157] teaches where the processor controls a power switching network as a reactive device to stop the motor or reduce the motor speed upon prediction of the kickback event).

	In regards to claim 14, Abbott teaches wherein the rotational rate sensor for an output element of the power tool is a three axis magnetometer measuring the magnetic flux of an electric motor (Abbott paragraphs [0088] and [0130] teach where the rotational rate sensor is a magnetometer or Hall Effect sensor for measuring the magnetic flux of a moving rotor of an electric motor, and paragraph [0182] teaches obtaining multiple axes of motion data (including three-dimensions).

	In regards to claim 15, Abbott teaches wherein the processor uses the sequence data to predict subsequent sequence data within a future time period and classifying each data point of the future sequence as a kickback event or not a kickback event (Abbott paragraphs [0104]-[0105] and [0159] teach using the sequences of sensor signal inputs to predict future sequences of whether a classified kickback condition is occurring or not occurring).

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3 contains allowable subject matter because the closest prior art, Abbott (US Pat. Pub. 2019/0227528) fails to anticipate or render obvious the kickback detection system further comprising one or more flow-rate sensors and one or more ranging sensors for quantifying relative motion between the power tool and a workpiece and wherein the machine learning model additionally uses one or more flow-rate sensors and ranging sensor data to determine whether motion of the power tool represents imminent kickback, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Zhang et al. (US Pat. Pub. 2007/0084613) discloses Power Tool Anti-Kickback System with Rotational Rate Sensor
C.	Goble (US Pat. Pub. 2017/0361449) discloses Power Tool with Anti-Kickback Control System.
D.	Hunt et al. (US Pat. Pub. 2021/0059649) discloses Replaceable Battery Unit for a Surgical Power Tool.
E.	Leh et al. (US Pat. Pub. 2014/0053419) discloses Control Circuit for Reciprocating Saws

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/28/2022